OPINION — AG — ** BOARD OF COUNTY COMMISSIONERS — REVENUE SHARING ** BOARD OF COUNTY COMMISSIONERS MAY 'NOT' USE FEDERAL REVENUE SHARING FUNDS TO FINANCE THE OPERATIONS OF LOCAL SENIOR CITIZENS CENTERS, EXCEPT WHERE SUCH OPERATIONS ARE IN EXECUTION OF SOME STATUTORILY AUTHORIZED FUNCTION OF THE COUNTY WHICH MAY INCIDENTALLY BE CONDUCTED FROM THE PREMISES OF A SENIOR CITIZENS CENTER. WHETHER ANY GIVEN OBJECT OF EXPENDITURE IS STATUTORILY AUTHORIZED PRESENTS A QUESTION DEPENDENT UPON THE FACTS OF EACH INDIVIDUAL CASE. (REVENUE SHARING FUNDS, STATE AND LOCAL FISCAL ASSISTANCE ACT, FEDERAL FUNDS, FUNDS) CITE: 63 O.S. 1-206 [63-1-206], 63 O.S. 1-205 [63-1-205](A), 31 U.S.C.A. 1221, 31 U.S.C.A. 1227, 31 U.S.C.A. 1243, ARTICLE XVII, SECTION 3 (FLOYD W. TAYLOR) ** SEE OPINION NO. 90-535 (1990)